Citation Nr: 0606641	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a leg disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which, inter alia, denied service connection for low back 
strain.  In June 2004, the veteran disagreed with the RO's 
decision and in September 2004, a Statement of the Case was 
issued addressing the issue of service connection for low 
back strain.  The veteran perfected a timely appeal of the 
RO's decision, submitting a substantive appeal (VA Form 9) in 
October 2004.  In January 2006, the veteran testified at a 
Videoconference Hearing before the undersigned.

Also in the April 2004 rating decision, the RO denied service 
connection for a leg disability.  In a June 2004 statement, 
the veteran disagreed with this decision.  A Statement of the 
Case addressing this matter, however, has not yet been 
issued.  According to the United States Court of Appeals for 
Veterans Claims (Court), a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue is addressed below in the remand portion of this 
decision and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current low back disability was incurred in active service.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a low back 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to identify additional evidence 
in support of the claim.  Pelegrini v. Principi (Pelegrini 
II), 17 Vet. App. 412 (2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  The record also shows that the veteran has been 
afforded a VA medical examination in connection with his 
claim of service connection for a low back disability.  Given 
the facts of this case, the Board finds that an additional 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Neither the veteran nor his representative has 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In any event, in light of the favorable decision 
below, any deficiency in VA's VCAA notice or development 
action is obviously harmless error.  

I.  Factual Background

The veteran's service medical records show that in August 
1971, he sought treatment for back pain.  He reported that 
his back pain had been present since an episode of heavy 
lifting three months prior.  The diagnosis was low back 
strain and the veteran was treated conservatively with heat, 
rest and light duty.  

Subsequent service medical records show that the veteran was 
seen on several occasions in August and September 1971 in 
connection with his complaints of continued low back pain.  
He was evaluated in the orthopedic clinic in October 1971.  
It was noted that X-ray studies were normal.  Physical 
examination was unremarkable but for hyperactive reflexes.  

The remaining service medical records are negative for 
complaints or findings of a low back disability.  At his 
November 1973 military separation medical examination, the 
veteran's spine was normal on clinical evaluation.

In December 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for, inter 
alia, a low back disability.  In a statement accompanying his 
application, the veteran indicated that during his active 
service, he and another soldier were lifting a 250 pound 
metal box when the other soldier slipped, causing the veteran 
to fall forward while holding the entire weight of the box.  
He indicated that he was treated thereafter for back pain and 
put on light duty for 2 months.  The veteran indicated that 
although he eventually returned to full duty he felt he was 
never able to function as before the incident.  In addition, 
he indicated that in the past couple of years, his back 
symptoms had been worsening and he experienced daily pain.  

In support of the veteran's claim, the RO obtained VA and 
private clinical records, dated from April 2000 to March 
2004.  In pertinent part, the private clinical records show 
that in April 2000, the veteran reported that he had injured 
his back 2 weeks prior.  The nature or severity of the injury 
was not recorded.  In September 2002, the veteran reported 
episodic back pain since injuring his back 2 years prior.  He 
indicated that it had recently worsened.  In June 2003, the 
veteran reported low back pain of longstanding duration.  The 
assessment was low back pain.  

VA clinical records show that in April 2003, the veteran 
reported a 30 year history of low back pain.  Subsequent 
records show continued complaints of low back pain.  

The veteran was afforded a VA medical examination in March 
2005.  He reported that he had strained his low back in 
service and had experienced episodic back pain since that 
time.  The veteran further indicted that he had exacerbated 
his low back problems in 2000, when he again strained his 
back unloading materials from a truck.  After examining the 
veteran and reviewing the claims folder, the examiner 
diagnosed mechanical low back pain and sacroiliitis.  The 
examiner noted that the veteran had sustained a lumbosacral 
paraspinal muscular strain in service and currently exhibited 
some mild residual tenderness in his paraspinal muscles.  
Nonetheless, the examiner concluded that the veteran's 
current low back disability was "less likely" related to 
his initial back injury in service and more likely related to 
his recent back injury in 2000, given the gap in treatment 
between 1973 and 2000.  

In January 2006, the veteran testified at a Board hearing at 
the RO.  He again described the circumstances of his in-
service back injury and indicated that he experienced back 
symptomatology since that time which he self-treated with 
over-the-counter medication.  The veteran indicated that he 
did not seek professional treatment for his low back pain 
until 2000, when his symptoms worsened after his 2000 back 
injury.  The veteran indicated that he felt his 2000 back 
injury was an exacerbation of the longstanding symptoms 
caused by his initial back injury in service.  

In support of his claim, the veteran submitted lay statements 
from an acquaintance and a coworker, both of whom indicated 
that they had known the veteran to have had back problems for 
many years prior to 2000.  

The veteran also submitted July 2005 and February 2006 
statements from H.A.F, D.O.  Dr. F. indicated that he had 
been treating the veteran since 2000.  Based on his 
experience treating the veteran, as well as a review of his 
service medical records and medical history, Dr. F. indicated 
that it was his opinion that the veteran's current back 
disability was more likely than not directly related to his 
active service.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

III.  Analysis

The veteran contends that he developed his current low back 
disability as a result of a lifting injury he sustained in 
service.  

As set forth above, the veteran's service medical records 
confirm that he was treated for low back pain on several 
occasions in 1971 following a reported episode of heavy 
lifting.  However, at his November 1973 military separation 
medical examination, the veteran's spine was normal on 
clinical evaluation.

Likewise, although the veteran has reported low back 
symptomatology since the in-service injury, the post-service 
medical records are entirely negative for any complaint or 
finding of a low back disability for many years after service 
separation.  

Based on the evidence set forth above, it cannot be concluded 
that a low back disability was present in service or within 
the post-service year.  As noted above, however, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Clearly, in this case, conflicting evidence has been provided 
regarding the etiology of the veteran's current low back 
disability.  Specifically, a VA medical examiner concluded in 
March 2005 that the veteran's current low back disability was 
less likely related to his in-service injury.  However, the 
veteran has submitted a medical opinion from his current 
medical provider which reaches the opposite conclusion.  

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  In determining the probative 
weight to be assigned to these medical opinions, the Board 
must consider factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In that regard, the Board notes that both individuals who 
provided opinions in this case appear competent to render a 
medical opinion as to the etiology of the veteran's low back 
disability.  Both opinions addressed the veteran's 
contentions and were rendered by medical examiners who based 
their opinions on an examination of the veteran, as well as a 
review of the pertinent evidence, including the service 
medical records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In view of the foregoing, the Board is unable to 
conclude that one medical opinion in this case is more 
probative than the other.

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case. 

After considering these medical opinions, therefore, and 
reviewing the evidence in its entirety, it appears that that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  Thus, 
with reasonable doubt resolved in favor of the veteran, 
service connection is warranted for a low back disability.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is granted.  


REMAND

As noted above in the Introduction, in an April 2004 rating 
decision, the RO denied service connection for a leg 
disability.  In a June 2004 statement, the veteran disagreed 
with this decision.  A Statement of the Case addressing this 
matter, however, has not yet been issued.  Thus, a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In view of the foregoing, this matter is remanded for the 
following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
leg disability.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. § 
20.302(b) (2005).  

This matter should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
Dennis F. Chiappetta
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


